J. B. McPHERSON, District Judge.
The legal questions involved, in this controversy between trading stamp companies and unauthorized issuers of the stamps have been decided so often by other courts in favor of the complainants that T should not feel called upon to set myself in opposition to their decisions unless I were impelled to do *660so by a clear' conviction that they were wrong. As I am far from feeling such a conviction, I shall follow their decisions without dis*cussion, and, as a result, shall direct an order to be entered in each case that a preliminary injunction issue forthwith against each of the defendants who have been served with process — some of them, indeed, by stipulation filed having already agreed that such injunction may issue — and also, that the demurrer, which was filed and argued at the time when the motion for an injunction was brought before the court, be overruled. I may add that, if the use of trading stamps is so objectionable as many of the defendants aver, there is a simple and effective way to stop it. Unless merchants buy them and issue them to their customers, the trading stamp companies must go out of business, and the remed}'-, therefore, if one be needed, seems to lie with the merchants themselves, rather than with the courts.